Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
January 29, 2008







Petition for
Writ of Mandamus Dismissed and
Memorandum Opinion filed January 29, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01025-CV
____________
 
IN RE JOHN GRAY, Relator
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R A N D U M   O P I N I O N
On November 30, 2007, relator John Gray filed a petition
for writ of mandamus.  See Tex. Gov=t Code Ann. '22.221 (Vernon
2004); see also Tex. R. App. Proc. 52.  In his petition, relator asks
this court to direct respondent David Patronella, Justice of the Peace of
Harris County, to (1) return to him certain mail (from relator to the clerk of
the 230th District Court of Harris County) that was erroneously received by a
member of respondent=s staff; or (2) forward such mail to the
clerk of the 230th District Court of Harris County at the proper address.




Texas
Government Code Section 22.221 authorizes this court to issue writs of mandamus
(1) against a judge of a district or county court in the court of appeals=s district or (2) where necessary to
enforce this court=s jurisdiction.  Tex. Gov=t Code Ann. '22.221 (Vernon 2004).  Relator has
not claimed or shown that the relief he requests is necessary to enforce this
court=s jurisdiction, and this court has no
independent authority to issue a writ of mandamus against a justice of the
peace.  See, e.g., Easton v. Franks, 842 S.W.2d 772 (Tex. App.CHouston [1st Dist.] 1992, orig.
proceeding); Simpson v. Morgan, 779 S.W.2d 509 (Tex. App.CBeaumont 1989, orig. proceeding).  This proceeding
is, therefore, dismissed for lack of jurisdiction.
 
PER CURIAM
 
Petition Dismissed and Memorandum
Opinion filed January 29, 2008.
Panel consists of Justices Yates,
Guzman, and Brown.
Do Not Publish B Tex. R. App. Proc. 47.2(b).